PER CURIAM.
Joshua Davis timely petitions this court for a belated appeal. According to petitioner, he asked his trial counsel to file an appeal immediately after probation was revoked and a prison sentence imposed. That request, however, was not honored.
The State of Florida, acting as respondent in this cause, contacted petitioner’s trial counsel who confirmed the correctness of petitioner’s allegations. Therefore respondent expresses no objection to the granting of a belated appeal.
Based on the above, we grant petitioner a belated appeal from judgment and sentence in case numbers 97-789 and 97-790 from the Circuit Court for Santa Rosa County. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
WEBSTER, VAN NORTWICK and BROWNING, JJ., concur.